UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MAHMOAD ABDAH, et al.,                  )
                                       )
            Petitioner,                ) Civil Action No. 04-1254 (RCL)
                                       )
            v.                         )
                                       )
BARACK OBAMA, et al.,                  )
                                       )
            Respondents.               )
_______________________________________)

                                     SCHEDULING ORDER

       This matter comes before the Court following a call in chambers between the Court and

counsel for the petitioners Esmail (ISN 522) and Uthman (ISN 27) and the respondents in Abdah,

et al. v. Obama, et al., Civ. No. 04-1254. Parties to this case and other cases involving detainees

at the naval base detention facility in Guantanamo Bay, Cuba have filed motions that give rise to

the question of the rights of detainees whose habeas petitions have been dismissed with or

without prejudice to have continued access to counsel. Petitioners in this case and others have

argued that the terms of Judge Thomas F. Hogan’s September 11, 2008 Protective Order [409] in

In re Guantanamo Bay Detainee Litigation, Misc. No. 08-442, govern detainees’ continued

access to counsel; the government disagrees and has proposed a Memorandum of Understanding

to govern such access. Aside from the above-mentioned petitioners in this case, motions that

give rise to this issue have been filed in the following cases:

       Al-Mudafari, et al. v. Bush, et al., Civ. No. 05-2185 (RCL)
       Al-Mithali, et al. v. Bush, et al., Civ. No. 05-2186 (ESH)
       Ghanem, et al. v. Bush, et al., Civ. No. 05-1638 (CKK)
       Al-Baidany, et al. v. Bush, et al., Civ. No. 05-2380 (CKK).
Judge Ellen Huvelle has issued an order referring the relevant motion for decision by this Court;

Judge Colleen Kollar-Kotelly is prepared to issue similar orders.          The Court hereby sets

deadlines for the government to file its opposition to these motions, and for the petitioners in this

and in the above-listed cases to file replies. The Court also sets a date for the hearing on these

motions. Any party objecting to this procedure is expected to file a motion for reconsideration

forthwith.

        This Order is being posted in each of the five applicable civil cases. In addition, the

Clerk of the Court has created a new miscellaneous case, Misc. No. 12-398, for disposition of

this issue. Counsel are directed to submit any filings related to this issue in that miscellaneous

case.

        It is therefore hereby

        ORDERED that the following schedule apply:

               Deadline for Respondents’ Opposition:                 August 6, 2012

               Deadline for Petitioners’ Replies:                    August 13, 2012

               Motions Hearing:                                      August 17, 2012, 10:00 a.m.

        SO ORDERED.

        Signed by Royce C. Lamberth, Chief Judge, on July 27, 2012.